Curia, per O’Neall, J,
It is very true, that dower, in the lifetime of the husband, is no breach of the covenant of seizin : for it is, then, no estate, — it is a mere possibility, — and that is all which is decided by the case from 1 McC. 489.
But if, after the death of the husband, dower is claimed, and assigned, or the value thereof assessed, it becomes, to the extent it is allowed, a breach of the covenant for quiet enjoyment; which, as well as seizin, is contained in our deeds.
The motion to reverse the decision below, and to order a non-suit, is dismissed.
Evans, Wardlaw, Frost, Withers and Whitner, JJ. concurred.

Motion dismissed.